Citation Nr: 0317193	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic degenerative joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
compression fracture T10-11 with limitation of motion, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
pes planus, currently evaluated as 30 percent disabling.   

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.  

The appeal regarding the disability ratings assigned for the 
veteran's service-connected thoracic and lumbar spine 
disabilities arose from August 1991 and November 1991 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).  These matters were 
perfected for appeal in April 1992.  

The appeal regarding the evaluation of the veteran's pes 
planus and entitlement to TDIU arose from a February 1995 
rating action by the RO.  These issues were perfected for 
appeal in April 1995.  

A hearing at which the veteran and his wife testified was 
conducted at the RO by a hearing officer in April 1992, 
regarding the claims that concern the veteran's thoracic and 
lumbar spine.  A second hearing at the RO was conducted in 
July 1995, at which time all four issues currently on appeal 
were discussed.  In September 1999, the veteran appeared at a 
video conference hearing conducted by a member of the Board 
of Veterans' Appeals (Board).  (Board members are now 
referred to as Veterans Law Judges).  At that time, all 
issues currently on appeal were again discussed.  Since then, 
the Veterans Law Judge who conducted this hearing retired 
from his service with the Board.  The veteran was given an 
opportunity to appear at another hearing before a different 
Veterans Law Judge, but he advised the Board in March 2003 
correspondence that he did not wish another hearing.  The 
transcripts of all hearings are of record and have been 
carefully reviewed.

In December 1999, the Board remanded the issues currently on 
appeal for additional development.  The requested development 
has been completed, and this case is now ready for appellate 
review.

In its December 1999 decision, the Board denied the veteran's 
appeals concerning several other issues, namely service 
connection for fingernail fungus, service connection for 
dermatitis of the hands and service connection for bilateral 
knee disabilities.  The Board's decision is final, and as 
such those issues are no longer under consideration.  See 
38 C.F.R. § 20.1100 (2002).


FINDINGS OF FACT

1.  The veteran's post traumatic degenerative joint disease 
of the lumbar spine is productive of severe limitation of 
motion.  

2.  The veteran's compression fracture T10-11 with limitation 
of motion includes a deformed vertebral body and is 
productive of severe limitation of motion.  

3.  The veteran's bilateral pes planus is productive of 
severe impairment.  
 
4.  The veteran is service connected for traumatic 
degenerative joint disease of the lumbar spine, rated 40 
percent disabling; bilateral pes planus, rated 30 percent 
disabling; compression fracture of T10-11, rated 20 percent 
disabling; and bilateral hearing loss rated non-compensably 
disabling.  The veteran's combined service connected 
disability evaluation is 70 percent.  

5.  The veteran has a high school education.  He has worked 
in the banking industry in excess of 30 years.  

6.  The veteran's service-connected disabilities do not 
render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for post 
traumatic degenerative joint disease of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292 (2002).  

2.  The criteria for an increased rating for compression 
fracture T10-11, with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2002).

3.  The criteria for an increased rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The VCAA

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  See 38 U.S.C.A. § 5103(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. § 3.159(b)]; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the veteran in obtaining the 
evidence necessary to substantiate the claim.  This duty 
includes providing a medical examination or obtaining a 
medical opinion if necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence have been met.  The statements of the case 
and supplemental statements of the case forwarded to the 
veteran have included a discussion of the evidence considered 
in the appeal, set out the criteria by which the sought after 
benefits may be awarded, and explained the bases for the 
denial of the claims.  Crucially, in a letter to the veteran 
dated in June 2002, he was specifically advised of the 
passage of the VCAA, what information was needed from him and 
what VA would accomplish.  Similar information was provided 
to the veteran in the October 2002 supplemental statement of 
the case.  Under these circumstances it may be concluded that 
VA's duty to notify the veteran has been satisfied.   

As for the duty to assist, the veteran has indicated that all 
relevant treatment has been provided by VA in this case, and 
it appears that the records of this treatment, dating from 
1990 to the present, have been obtained and associated with 
the claims file.  In addition, the record shows that the 
veteran has been examined for VA purposes in connection with 
his appeal on five different occasions.  Given this, and the 
veteran's representatives comments in a May 2003 statement 
that "no further evidence or statement is necessary at this 
time," it may be concluded the duty to assist in this case 
has been fulfilled, and that adjudication of the appeal may 
proceed.  

This case has been in appellate status for approximately ten 
years now.  As the United States Court of Appeals for 
Veterans Claims (the Court) stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
additional delay would be in the best interest of the 
veteran.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

Standard of review

The current standard of review for all claims is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

1.  Entitlement to an increased rating for service-connected 
post traumatic degenerative joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling.  

The veteran's service-connected lumbar spine disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 [arthritis due to trauma] and 
5292 [limitation of motion, lumbar spine] (2002).  The 
veteran has contended that this disability has caused 
increasing discomfort and that the impairment it causes is 
more severe than is reflected by this 40 percent evaluation.  
Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.1 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

A review of the record with respect to the veteran's lumbar 
spine disability reflects that the veteran filed a claim for 
an increased rating for his service-connected thoracic spine 
disability (discussed below) in January 1991.  Following a 
diagnosis of post traumatic degenerative joint disease of the 
lumbar spine in 1991, the RO determined that this disability 
could not be dissociated from a back injury the veteran 
sustained in service.  Accordingly, service connection for 
this low back disorder was established in a November 1991 
rating action.  The RO assigned a 20 percent disability 
evaluation for the impairment arising from this disability, 
effective January 24, 1991.  The veteran filed a notice of 
disagreement in April 1992.  In a July 1992 rating action, 
the disability evaluation assigned for this impairment was 
increased to 40 percent, effective January 24, 1991. 

In connection with the veteran's appeal, VA treatment records 
dated from 1990 to 2002 have been associated with the claims 
file.  In addition, the veteran has been examined for VA 
purposes in connection with this disability in 1991, 1992, 
1994, 1996 and 2000.  In regard to this evidence, the 
outpatient treatment records, particularly those during the 
years between 1990 and 1996, bear out the veteran's 
complaints of increasing pain, which is noted in these 
records as flaring up intermittently and causing limitation 
of motion.  The records dated after 1996 are almost 
completely silent with respect to back complaints.  (These 
records are primarily concerned with the veteran's skin 
disability, a hernia and cardio-vascular related care.)  

As to the examination reports, the February 1991 report shows 
that the veteran reported progressively more severe, 
recurrent lumbar area pain, which had significantly increased 
during the preceding two years.  His discomfort was described 
as an almost constant ache, that awakened him at night and 
was particularly worse in the mornings.  Lifting and bending 
would aggravate the discomfort, resulting in a limitation of 
the veteran's physical activities.  

Physical inspection of the back revealed a minimal 
dextroscoliosis in the low thoracic, upper lumbar spine, 
tenderness to punch, and moderate muscle spasm of the right 
paravertebral muscles.  There was, however, full range of 
motion of the lumbosacral spine, although this was 
accompanied by a "pulling pain" with forward flexion beyond 
approximately 45 degrees.  There was also pain with full 
hyperextension, although neurologically the veteran was 
normal.  The diagnostic impression was "chronic myalgia with 
secondary dextroscoliosis, symptomatic."  

The report of the examination conducted in May 1992 revealed 
that the veteran again complained of recurrent, progressively 
more severe pain.  He complained of the pain awakening him at 
night 2 to 3 times per week, and that he would get up every 
morning with low back pain and stiffness.  Showering and 
ambulation were described as generally easing the discomfort, 
but by the end of the day, there would be increasing pain.  
Bending and lifting markedly aggravated the pain, and these 
actions were avoided.  At the actual examination, the veteran 
was described as in no distress and with a normal gait and 
posture.  There was, however, a minimal to mild 
dextroscoliosis in the lower thoracic spin, but otherwise a 
normal spinal curvature.  There also was a marked tenderness 
to punch in the lower thoracic upper lumbar vertebra, but no 
paravertebral muscle spasm or tenderness.  Limitation of 
motion of the lumbosacral spine was described as marked, due 
to pain.  In this regard, forward flexion was to only 30 
degrees, there was no hyperextension beyond the neutral, and 
only 10 degrees lateral flexion.  As in 1991, however, the 
veteran was neurologically normal.  

The veteran was next examined for VA purposes in July 1994.  
At that time, he complained that his back was stiff and 
painful on a daily basis, which was aggravated by long 
activities such as prolonged standing, sitting, driving, 
bending and squatting.  The veteran also indicated that the 
pain was migratory, and occurred in the mid back at times and 
at other times it was in the low back.  He also reported 
numbness in the left thigh to the knee, but no true sciatica.  
In the neutral position, flexion was to 70 degrees, which 
elicited discomfort in the lumbosacral area.  At the same 
time, however, the veteran was able to assume an erect 
position without difficulty.  Extension was to 50 to 10 
degrees which was described as markedly limited, as was 
lateral bending and rotation which was to 10 degrees.  There 
was tenderness over the left iliolumbar fascia, but none on 
the right, and none over the sciatic notches, or trochanters.  
Straight leg raising on the right was positive for back pain 
at 45 degrees, and at 25 degrees on the left.  

The veteran was next examined for VA purposes in February 
1996.  At that time, the veteran complained that his back 
problems gave him difficulty getting in and out of bed, 
awakened him at night, and caused difficulty standing and 
sitting.  The veteran also complained of difficulty bending 
to dry his legs after showering, and difficulty performing 
toiletry needs.  He also complained of regular numbness in 
the left leg, and that he fell on occasion because of the 
pain in his back and left leg numbness.  The veteran appeared 
to list to the left side, with the left knee flexed, and he 
was slightly bent forward (less than 10 degrees) at the 
waist.  In ambulation, the veteran had a slight limp on the 
left, and he was unable to rotate the spine secondary to 
pain.  Forward bending was to less than 10 degrees with pain, 
and the veteran was unable to extend backwards (other than to 
lean backwards by bending the knees).  He was unable to bend 
to the right or left due to pain.  Tenderness was also noted 
to palpation in the lumbosacral region.  

The report of examination conducted in January 2000 reveals 
that the veteran localized his back pain to the lower area of 
his spine.  He complained that the pain is daily and 
increases any time he does activities such as stooping, 
lifting, or driving for more than an hour.  He also reported 
awakening at night several times due to the back pain, and is 
always stiff in the mornings.  At the same time, he indicated 
that two hours after rising he does fairly well, unless he 
tries to do more than one half day of work which will cause a 
flare-up of pain.  It was also recorded he is able to walk 
about a mile, three times a week, but mowing the lawn or 
activity involving stooping or lifting for more than half a 
day will result in a flare-up for several days.  On those 
occasions he must stay primarily in bed.  Also noted were 
complaints of some intermittent left leg numbness, but no 
bowel or bladder loss was reported or any weakness of the 
lower extremities.  

On physical inspection, the veteran was observed to have a 
slow and slightly limping gait with straightening of the 
normal lumbar lordosis.  Forward flexion was to 10 degrees, 
left and right side tilt was to 15 degrees, and rotation was 
to 15 degrees.  The veteran was unable to do extension due to 
pain, and paraspinous spasms was palpable.  When observing 
the veteran putting on his shoes and socks, however, it was 
noted that he had range of motion of "at least 50 degrees," 
and straight leg raising was negative.  There also was normal 
muscle mass, strength and tone in the lower extremities, and 
the veteran was able to walk on his heels and toes, (albeit 
with pain).  There also appeared to be objective evidence of 
pain with getting on and off of the examination table, and 
standing up from a sitting position.  There did not appear to 
the examiner, however, to be weakened movement, excess 
fatigability or incoordination.  An MRI from 1996 was 
considered to show a small posterior focal disc bulge at T12-
L1 without impingement of the neural foramina, and a moderate 
posterior focal disk bulge at L4-L5.  The diagnosis was 
degenerative disk disease and degenerative joint disease of 
the lumbosacral spine, with pain causing severe functional 
impairment.  

In the report the examiner went on to note that the veteran 
does not demonstrate functional impairment due to weakened 
movement, excess fatigability or incoordination, and although 
the veteran described some flare-ups of pain which cause a 
severe degree of functional impairment, it was noted that it 
was not possible to express this in degrees of limitation of 
motion.  Regarding the veteran's employability, the examiner 
opined that the veteran "would be capable of doing some type 
of employment in which he could have intermittent standing 
and sitting.  He would not be expected to do well in 
occupations requiring recurrent stooping, bending, crouching 
or lifting for more than two hours at a time."  



Schedular criteria

Under applicable schedular criteria, rating arthritis of the 
lumbar spine is based on limitation of motion.  Limitation of 
motion of the lumbar spine is rated as 10 percent disabling 
when it is slight, 20 percent when moderate, and 40 percent 
when it is severe.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292 (2002).  

Analysis

The currently assigned 40 percent disability rating is the 
highest available rating under the applicable schedular 
criteria.  Since the veteran is already assigned the highest 
schedular rating under these Diagnostic Codes, there is 
obviously no basis for assigning a higher rating.  

The Board has considered whether the veteran's lumbar spine 
arthritis could be more appropriately rated under another 
diagnostic code.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

In this case, the medical evidence indicates that the 
veteran's lumbar spine disability has been diagnosed a 
degenerative joint disease.  As explained above, arthritis of 
the lumbar spine is rated based upon limitation of motion 
under Diagnostic Code 5292.  The Board therefore believes, 
based on the medical history, symptomatology and diagnosis, 
that the most appropriate diagnostic codes are 5101, 5003 and 
5292.  

The Board additionally observes that while the veteran 
apparently has been diagnosed to have degenerative disc 
disease in the lumbar spine, which may be rated as high as 60 
percent disabling under Diagnostic Code 5293, that disease 
process has not been service connected.  In any event, there 
is little of any evidence of radiculopathy or characteristic 
lower extremity pain and atrophy.  The medical evidence of 
record strongly supports the proposition that the veteran's 
service-connected disability generally encompasses 
degenerative arthritis associated limitation of motion of the 
lumbar spine, and he is most appropriately rated under those 
diagnostic codes. 

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 40 percent 
evaluation for his service-connected lumbar spine disorder 
under Diagnostic Code 5292. This disability evaluation is the 
maximum rating allowable. Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration. 

Extraschedular consideration

Given the veteran has already been assigned the maximum 
schedular rating for his particular service connected lumbar 
spine disability, there remains for consideration whether an 
extra-schedular evaluation is warranted.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." See 38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The current evidence of record does not demonstrate that the 
veteran's low back disorder has resulted in frequent periods 
of hospitalization.  Further, while it is undisputed that the 
service-connected disability at issue would have an adverse 
effect upon the veteran's employment, the current 40 percent 
evaluation contemplates "severe" impairment.  Likewise, it 
bears emphasis that the schedular rating criteria are 
designed to take adverse effects on employment into account.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In this regard, it is noted that the veteran has apparently 
not worked since April 1994, when his position was eliminated 
during a business restructuring.  There is no indication that 
he was let go from his job due to his back disability.  
Significantly, when most recently examined, the examining 
physician opined that she considered that the veteran would 
not be precluded from employment due to his low back 
disability.  Accordingly, since the evidence does not 
demonstrate an unusual disability not contemplated by the 
rating schedule, the Board concludes that referral of this 
issue to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not warranted.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

With respect to the veteran's service-connected lumbar spine 
disability, the maximum 40 percent rating has been assigned 
effective as of the date of the veteran's claim, January 24, 
1991.  Cf. 38 C.F.R. § 3.400 (2002).  Accordingly, staged 
ratings are not applicable.  

2.  Entitlement to an increased rating for service-connected 
compression fracture T10-11 with limitation of motion, 
currently evaluated as 20 percent disabling.  

Factual background

The record regarding the veteran's thoracic spine disability 
reflects that in service, he sustained a compression fracture 
at segments T-10, T-11 of the spine, which produced a 
limitation of motion.  Service connection for this disability 
was established in a July 1970 rating action; a 20 percent 
disability evaluation was assigned.  

In January 1991, the veteran submitted the claim out of which 
this appeal arose.  
As the development of the case unfolded, it became apparent 
that a lumbar spine disability also was present.  As 
discussed by the Board above, the RO established service 
connection for that disability and assigned a 40 percent 
rating, effective from the January 1991 application for 
benefits.    

Examinations of the veteran's spine conducted during the 
course of this appeal address the veteran's thoracic spine 
fracture.  The February 1991 report reflects that the veteran 
gave a history of recurrent pain in the low thoracic lumbar 
area which had become progressively more severe.  Physical 
inspection revealed a minimal dextroscoliosis in the low 
thoracic and upper lumbar spine, tenderness to punch 
throughout the lower thoracic spine, and moderate muscle 
spasm of the right paravertebral muscles in the lower 
thoracic spine.  There also was tenderness to palpation in 
this area, and with forward flexion, there was increased 
dextroscoliosis which became mild to moderate involving the 
lower 1/3 of the thoracic spine.  The diagnostic impression 
was "old back injury with compression fracture of T11."  

Examination conducted in May 1992 revealed a minimal to mild 
dextroscoliosis in the lower thoracic spine, but an otherwise 
normal spinal curvature.  There was marked tenderness to 
punch in the lower thoracic spine but no paravertebral muscle 
spasm or tenderness.  

Examination in July 1994 revealed a slight gibbus deformity 
of the dorsal lumbar area and tenderness over this area to 
percussion with a hammer.  Although the paravertebral muscles 
were tight, there was no paravertebral spasm.  There was, 
however, tenderness to light Murphy's punch over the spinous 
process of the dorsal lumbar spine, but no paraesthesias over 
the dorsal spine dermatomes to pin prick.  

Examination conducted in February 1996 revealed a flattening 
of the lower thoracic spine, with tenderness to palpation in 
the mid and lower thoracic spine regions.  When examined for 
VA purposes in January 2000, the veteran denied mid back pain 
at the time.  An MRI from 1996 was reviewed, however, and was 
considered to show a small posterior focal disc bulge at T12-
L1 without impingement of the neural foramina together with 
wedge deformities at T9, T10 and T11.  The diagnosis was 
"Compression fractures of T9, T10, and T11 without 
neurological sequelae.  Pain causes no further functional 
impairment."  



Schedular criteria

The veteran's thoracic spine disability has been evaluated by 
the RO under the provisions of Diagnostic Codes 5285 and 
5291.  Diagnostic Code 5285 addresses the residuals of a 
fracture of a vertebra, and Diagnostic Code 5291 addresses 
limitation of motion of the thoracic (dorsal) spine.  

Pursuant to Diagnostic Code 5291, the maximum rating for 
limitation of motion of the thoracic spine is 10 percent.  
Since the record also showed the presence of a deformity of 
the relevant vertebral body, 10 percent was added to this in 
order to arrive at a total 20 percent disability evaluation, 
as permitted under Diagnostic Code 5285.  (Diagnostic Code 
5285 provides that for those cases without spinal cord 
involvement, or abnormal mobility requiring a brace, as here, 
the rating is to be made in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.)  

Analysis

Given the nature of the disability at issue and the limits 
imposed by the Rating Schedule, it is apparent that the 
veteran has been assigned the maximum schedular rating for 
this impairment.  Moreover, additional disability may not be 
assigned under 38 C.F.R. §§ 4.40 and 4.45, since the veteran 
is already in receipt of the maximum schedular rating 
available.  See Johnston, supra.   

Extraschedular rating

There remains the question of whether consideration may be 
given to an extra-schedular evaluation as provided by 38 
C.F.R. § 3.321(b)(1).  

As mentioned above, this regulation provides that where the 
evidence shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards, an extra-schedular evaluation may 
be assigned.  

Essentially, the record shows the veteran has complained of 
pain in the area of the disability at issue.  This complaint, 
however, has not been prominent, particularly in the last 
several years.  Significantly, the record does not reflect 
any periods of hospitalization for this disability since the 
claim was initiated more than 10 years ago, and the physician 
who last examined the veteran did not consider the veteran's 
combined service connected disabilities (much less his 
thoracic spine disorder) to have rendered the veteran 
unemployable.  

The veteran and his representative have not pointed to any 
evidence which would lead to the conclusion that an 
extraschedular rating may be warranted in this case, and the 
Board has identified no such evidence.  Accordingly, the 
Board concludes that a remand to the RO, for referral of this 
issue to the Under Secretary for Benefits or the Director of 
VA Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not warranted.  

3.  Entitlement to an increased rating for service-connected 
pes planus, currently evaluated as 30 percent disabling.   

Factual background

The veteran was originally awarded service connection for pes 
planus in a July 1970 rating action.  At that time, the 
veteran was assigned a 10 percent evaluation for his 
impairment.  In June 1994, the veteran sought to establish an 
increased rating for this disability.  In a February 1995 
rating action, this evaluation was increased to 30 percent.  
It is from this rating action that the veteran's current 
appeal in this regard arose.  

A review of the outpatient treatment records associated with 
the file shows that the veteran has not sought out any 
specific treatment for his pes planus.  This is consistent 
with the testimony he provided in this regard.  The veteran 
has contended, however, that his feet are tender, and produce 
a burning and aching sensation.  He has also complained of 
spasms in his feet.  

The veteran was examined for VA purposes in connection with 
this matter in July 1994.  The report from this examination 
revealed that he reported that his feet ache and cramp at 
night, especially if he was up on them a lot.  The aching was 
located in the arch of the feet, and the ache was equal for 
each foot.  Physical inspection revealed normal subtalar pain 
free joint motion, normal midtalar pain free joint motion, 
and no forefoot deformity or tenderness.  The veteran was 
tender, however, over the plantar fascia at the insertion 
into the os calcis.  In the standing position, the veteran's 
heels were observed to be in slight valgus and he had a grade 
3 pronation of the midfoot.  The diagnostic impression was a 
dynamic pes planus, grade 3 bilaterally with symptomatic 
plantar fascitis bilaterally.  

When examined for VA purposes in January 2000, the veteran 
reported daily pain in his feet, and night time cramping.  
Inspection revealed moderate to severe pes planus bilaterally 
with the medial longitudinal ligament just .5 cm above the 
floor when the veteran stood with his weight equally 
distributed on both feet.  The diagnosis was bilateral pes 
planus, and "pain causes moderate functional impairment."  

Schedular criteria

The veteran's pes planus is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).  Under this 
code, a 30 percent evaluation is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and no improvement with 
orthopedic shoes or appliances.  

Analysis

Based on the evidence of record, it is the Board's conclusion 
that the criteria for an increased rating for the veteran's 
bilateral pes planus are not shown.  On recent examination, 
the veteran's disability was described by the examining 
physician as  moderate to severe (as opposed to pronounced).  
Significantly, extreme tenderness has not been described, 
either subjectively by the veteran or objectively by any 
examining physician.  Likewise, severe spasm on manipulation 
has not been shown.  In testimony before the Board, the 
veteran indicated orthopedic appliances provide improvement, 
at least with respect to one of his feet.  The Board 
concludes that the greater weight of the evidence is against 
concluding that the criteria for the next higher disability 
rating for bilateral pes planus have been met.

DeLuca considerations  

The Board has given thought to whether additional disability 
may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  Although 
the January 2000 VA examiner indicated that moderate 
functional impairment existed, there is of record no evidence 
of weakness, fatigability, incoordination and the like due to 
pain caused by the service-connected pes planus.  In essence, 
the symptomatology associated with the service-connected pes 
planus is exactly that described in the schedular criteria, 
namely severe bilateral pes planus with pain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).

Extraschedular rating

As to the consideration of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321, the veteran has acknowledged 
he has not sought out specific treatment for this condition 
and there is no evidence of hospitalizations for it.  
Likewise, there is no suggestion in any examination report 
that this disability has had a significant impact on his 
employability.  Therefore,  referral of this issue to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
evaluation is not warranted.   

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

The veteran's claim for TDIU benefits arose from a claim 
which was received in June 1994, shortly after his long time 
employment was terminated.  

Relevant law and regulations

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

Factual background

In this case, the evidence shows that the veteran was born in 
1942, he earned a high school diploma and reported a 32 year 
history of working in a bank, the last 22 of which 
(approximately) was as a item processing manager.  

The veteran's service-connected disabilities include 
traumatic degenerative joint disease of the lumbar spine, 
rated 40 percent disabling; bilateral pes planus, rated 
30 percent disabling; compression fracture of T10-11, rated 
20 percent disabling; and bilateral hearing loss rated non-
compensably disabling.  His combined service connected 
disability evaluation is 70 percent.  

Analysis

In the preceding sections of this decision, the Board 
discussed the evaluations assigned for the veteran's lumbar 
spine, thoracic spine and pes planus.  The veteran has not 
complained of any hearing loss problems, and there is no 
suggestion in the record that hearing loss causes any 
impairment which would interfere with employment.  

The three service-connected musculoskeletal disabilities all 
obviously cause the veteran significant  impairment, as 
recognized by the individual evaluations that they are 
assigned, as well as the combined 70 percent rating.  The 
question which must be answered by the Board is whether these 
disabilities render the veteran unemployable.      

After having carefully considered the evidence of record, the 
Board is not persuaded that the evidence supports the 
conclusion that he has been rendered unemployable due to 
them.  The veteran apparently worked for the same employer 
for many years (1962 to 1994, less his time in service) in a 
sedentary capacity.  The job apparently  provided him 
flexibility such that he could minimize the impact his 
disabilities would have on the performance of that job.  This 
would be accomplished altering his work hours and by moving 
about to alleviate discomfort.  

According to the veteran, the termination of his position was 
caused by a company reorganization and restructuring, rather 
than due to disability.  There is no evidence of record which 
indicates that the job loss was due to the service-connected 
disabilities.  This is a significant fact which the Board 
must take into consideration.  See In Re Mason, 13 Vet. App. 
79, 87 (1999) ["the notation about unemployment does not 
indicate that the veteran's unemployment was due to his 
service-connected conditions"].  Moreover, while the veteran 
has not been hired by any bank operation since 1994, there is 
nothing to suggest that this was due to the veteran's service 
connected disability, as opposed to simply a position not 
being available.

Since this job was terminated, the veteran has not had full 
time employment.  The fact that one is not working, however, 
is not the equivalent of being rendered unemployable due to 
service connected disabilities.  See Mason, supra 
["unemployment and unemployability are two related but quite 
different concepts"].  None of the jobs the veteran has 
reportedly attempted since his employment at the bank ended 
appear to be sedentary.  (The veteran reported attempts at 
farming, carpentry, yard work, maintenance, snack food 
distributor, and trucking.)    
There is, in short, no evidence that the veteran could not 
perform a full-time desk job notwithstanding his service-
connected disabilities. 

Further, and significantly in the Board's estimation, the 
only medical opinion offered in connection with the veteran's 
employability has been unfavorable to the veteran 
contentions.  While the  examining physician in 2000 
acknowledged that the veteran could not perform very well in 
a position that required recurrent stooping, bending, 
crouching or lifting for more than two hours, she also opined 
that the veteran would be capable of some type of employment 
in which he could have intermittent standing and sitting.  
There is no competent, objective evidence to the contrary.  

In view of the foregoing, the Board is not persuaded that the 
veteran is incapable of performing substantially gainful 
employment due solely to his service connected disabilities.  
While these disabilities limit him from some particular jobs, 
the evidence fails to show that they alone would prevent all 
forms of substantially gainful employment for which the 
veteran would be otherwise qualified by reason of his 
education and work experience.  The currently assigned 70 
percent combined rating is itself recognition of the severity 
of the veteran's disabilities.  See Van Hoose, supra.  

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the criteria for a TDIU rating are not met.  
The appeal is accordingly denied.  


ORDER

Entitlement to an increased disability rating for post 
traumatic degenerative joint disease of the lumbar spine is 
denied.  

Entitlement to an increased disability rating for compression 
fracture T10-11 with limitation of motion is denied.  

Entitlement to an increased disability rating for pes planus 
is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

